Case 3:20-cv-00180-RJD Document 29 Filed 12/08/20 Page 1 of 2 Page ID #1523




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEA ANN TARR,                                         )
                                                       )
                         Plaintiff,                    )
                                                       )
 vs.                                                   )   Civil No. 20-cv-180-RJD
                                                       )
 COMMISSIONER of SOCIAL SECURITY,                      )
                                                       )
                         Defendant.                    )

                                 MEMORANDUM AND ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Plaintiff’s Application for Attorney’s Fees under the

Equal Access to Justice Act (EAJA) (Doc. 27). Defendant has responded that he has no objection

to the fees sought, but asks that the order provide that any fees paid belong to Plaintiff, not his

attorney, and can be offset to satisfy pre-existing debt that Plaintiff owes the United States (Doc.

28).

        Plaintiff asks for an award of attorney’s fees in the amount of $5,145.50.

        The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(B). The Court further

finds that the amount sought is reasonable and appropriate. This award shall fully and completely

satisfy any and all claims for fees, costs, and expenses that may have been payable to Plaintiff in

this matter pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

        Plaintiff’s Application for Attorney’s Fees (Doc. 27) is GRANTED. The Court awards

Plaintiff attorney’s fees in the amount of $5,145.50 (five thousand, one hundred forty-five dollars

and fifty cents).




                                                   1
Case 3:20-cv-00180-RJD Document 29 Filed 12/08/20 Page 2 of 2 Page ID #1524




       The amount awarded is payable to Plaintiff and is subject to set-off for any debt owed by

Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v.

Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that is not subject to set-

off to pay Plaintiff’s pre-existing debt to the United States shall be made payable to Plaintiff’s

attorney pursuant to the EAJA assignment executed by Plaintiff and attached to the Application.

       IT IS SO ORDERED.

       DATED: December 8, 2020.


                                                     s/ Reona J. Daly
                                                     REONA J. DALY
                                                     United States Magistrate Judge




                                                2
